United States Court of Appeals
                                                                Fifth Circuit
               IN THE UNITED STATES COURT OF APPEALS F I L E D
                       FOR THE FIFTH CIRCUIT       February 27, 2006
                       _____________________
                                                  Charles R. Fulbruge III
                            No. 05-50303                  Clerk
                         Cons. w/ 05-50305
                       _____________________


UNITED STATES OF AMERICA
               Plaintiff - Appellee

   v.
RONALD LEE QUALLS
               Defendant - Appellant

                      ---------------------
          Appeals from the United States District Court
                for the Western District of Texas
                            (04-CR-34)
                      ---------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*


     IT IS ORDERED that appellee’s unopposed motion to vacate

sentence is granted.



     IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand cases to the district court for resentencing is granted.



____________________

     * Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.